Case 3:18-cv-01023-MPS Document 170-2 Filed 07/16/20 Page 1 of 3




                 EXHIBIT 2
        Case 3:18-cv-01023-MPS Document 170-2 Filed 07/16/20 Page 2 of 3




                                                                                             JHerring@robinsonbradshaw.com
July 14, 2020                                                                                       704.377.8385 : Direct Phone
                                                                                                      704.373.3985 : Direct Fax
VIA EMAIL (rwheelahan@fundfinancepartners.com) AND
FEDERAL EXPRESS

Richard G. Wheelahan, III
615 South College St., 10th Floor
Charlotte, NC 28202

       RE: Separation Agreement and Release

Dear Richard:

       Our firm represents Capitala Advisors Corp. (the “Company”), and we are writing you
regarding your recent actions in violation of that certain Separation Agreement and Release
dated as of November 7, 2019 between you, the Company, and Atlas Power Investments, LLC
(the “Separation Agreement”). A copy of the Separation Agreement is enclosed herewith for
your convenience and its defined terms are used herein.

       The Separation Agreement provided you with significant consideration relating to your
separation of employment from the Company, including the Company’s (i) payment to you of a
$70,000 lump sum Separation Payment and (ii) waiver of your obligation to repay the
Promissory Note owed by you to Atlas Power Investments, LLC. In exchange for this
consideration, you agreed to certain obligations, including obligations regarding confidentiality
and non-disclosure and non-disparagement that remain in full force and effect today.

        Despite the fact that you received substantial compensation at the time of your
separation of employment from the Company, it has come to the Company’s attention from
multiple sources that you are currently engaging in active and sustained conduct in violation of
the Separation Agreement.

       By this letter the Company hereby (i) reminds you of your obligations under the
Separation Agreement, (ii) demands that you immediately cease and desist any disclosure or
use of Confidential Information of the Company, and (iii) demands that you immediately cease
and desist making any disparaging statements or any other statements that disrupt, impair, or
adversely affect the reputation, business interests, or profitability of any Company Party.

        The Company is currently evaluating its options with regard to your actions in violation of
the Separation Agreement and expressly reserves its rights to seek all of its available legal
remedies against you, your employer, and your business relations, including seeking injunctive
relief and monetary damages, for breaches of the Separation Agreement.

       The Company also demands that you take all necessary steps to preserve and not
delete or destroy any materials relevant to this dispute. This includes, but is not limited to, any
hard copy or electronic documents, including e-mails, voicemail, direct messages, and text
messages that are related to the subject matter of this letter.



                                                        ROBINSON, BRADSHAW & HINSON, P.A. : robinsonbradshaw.com
                                             Charlotte Office : 101 N. Tryon St., Ste. 1900, Charlotte, NC 28246 : 704.377.2536
         Case 3:18-cv-01023-MPS Document 170-2 Filed 07/16/20 Page 3 of 3
Mr. Wheelahan
July 14, 2020
Page 2


         You or your counsel should feel free to contact us with any questions concerning the
above.


Sincerely,

ROBINSON, BRADSHAW & HINSON, P.A.




John M. Herring

JMH/jdr
cc:   Joe Alala, III
